        Case 1:20-cv-00267-CWD Document 26 Filed 10/08/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO




 CHRISTINA BERGSTROM,
                                               Case No. Case 1:20-cv-00267-CWD
                     Plaintiff,
                                               ORDER
 v.

 CORIZON, L.L.C., a Missouri
 Corporation, STACIE DYE, AMY
 SMITH, AMANDA GENTRY, Warden
 Pocatello Women’s Correctional Center,
 and JOHN/ JANE DOES 1-10, Identities
 that are Unknown at this time,

                     Defendants.



      Before the Court is the motion to dismiss the complaint filed by Corizon LLC,

Stacie Dye, and Amy Smith (“Corizon Defendants”). The Complaint in this matter was

filed on June 5, 2020. Corizon Defendants filed the motion on September 2, 2020. The

motion seeks dismissal pursuant to Fed. R. Civ. P. 12(b)(6), claiming the complaint does

not provide fair notice of the grounds for the claims made against the Corizon

Defendants, and therefore runs afoul of Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and




ORDER - 1
          Case 1:20-cv-00267-CWD Document 26 Filed 10/08/20 Page 2 of 3




Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). Plaintiff responded to the motion

by filing an amended complaint on September 23, 2020. (Dkt. 19.) 1

        Pursuant to Fed. R. Civ. P. 15(a)(1)(B), a party may amend her pleading as a

matter of course within twenty-one days after service of a motion under Rule 12(b).

Plaintiff’s amended complaint was timely filed pursuant to Fed. R. Civ. P. 15(a)(1)(B).

Accordingly, the operative complaint in this matter is the First Amended Complaint. The

Corizon Defendants’ motion is therefore moot. 2

        By operation of Fed. R. Civ. P. 15(a)(3), a response to an amended pleading must

be made within fourteen days after service, which in this case was October 7, 2020.

Corizon Defendants did not file an answer or otherwise respond to the amended

complaint. Instead, the parties timely filed a stipulation requesting fourteen days from the

Court’s ruling on the motion to dismiss within which to respond to the amended

complaint, and Corizon Defendants indicated that a reply brief would be filed to their

motion to dismiss the initial complaint. (Dkt. 24.) The stipulation, being timely filed, will

be granted. Corizon Defendants’ response to the Amended Complaint, which is the

operative pleading pursuant to Fed. R. Civ. P. 15(a)(1)(B), is due within fourteen (14)

days of this Order. 3



1
  Plaintiff filed also a response to the motion to dismiss, (Dkt. 21), and a redlined version of the Amended
Complaint, (Dkt. 25).
2
  Defendant Amanda Gentry filed a motion to dismiss on October 5, 2020, which seeks dismissal of
Plaintiff’s amended complaint. (Dkt. 22.)
3
  This case was randomly assigned to the undersigned Magistrate Judge, who may issue dispositive orders
upon all parties’ consent. 28 U.S.C. § 636(c)(1). Although not all parties have consented to the
undersigned’s jurisdiction to hear and dispose of all matters, this order does not dispose of any parties’
claims or defenses. 28 U.S.C. § 636(b)(1)(A).
ORDER - 2
      Case 1:20-cv-00267-CWD Document 26 Filed 10/08/20 Page 3 of 3




                                     ORDER

     NOW THEREFORE IT IS HEREBY ORDERED:

     1)     Defendants’ Motion to Dismiss (Dkt. 13) is DENIED as MOOT.

     2)     The Stipulation (Dkt. 24) is APPROVED. Corizon Defendants have up

            through and including October 22, 2020, within which to respond to the

            Amended Complaint.


                                             DATED: October 8, 2020


                                             _________________________
                                             Honorable Candy W. Dale
                                             United States Magistrate Judge




ORDER - 3
